Title: To George Washington from Henry Knox, 3 January 1784
From: Knox, Henry
To: Washington, George



My dear General.
West point [N.Y.] 3 January 1784

I did not leave New York untill the 18th ultimo, it being the earliest period that we were able consistent with the wish of Governor Clinton to withdraw the troops from thence. Indeed we then left nearly one hundred men, who are since releived by a company of light infantry, of the regiment retained in Service. In addition to which there is a sub., and about twenty artillery men.
I have discharged all the troops but those specified in the enclosed return, & I beg that your Excellency would accept of my letter to Congress, a copy of which is enclosed, as a report of that business.1 thought it would be best to write particularly to Congress, as it was probable that you were at Mount-Vernon, and it might cause much delay in writing to them through You. I have to request therefore that you will have the goodness to consider this as a private letter.
It having been established, that the objects of the War, being accomplished, and the service at an end, no officer could claim to be in the new arrangement upon the mere principle of seniority. And this was confirmed beyond a doubt by what was understood to be the opinion of the officers, who generally entertained the idea that it was optional with themselves to continue, or not, as suited their circumstances without having their certificates for the ultimate reward of their Services, delayed, or denied. The New Hampshire Officers agreed among themselves who should officer the two companies from that State. The nomination, of the officers for the remaining seven companies from the Massachusetts line were entirely left to the field Officers. And the Artillery officers were taken nearly as they

stood upon the list. Were it not for the peculiar situation of the officers, discharged in the midst of a severe season, without pay and in some instances without subsistence Money, I believe the reduction would have been effected with as much facility as any that have preceeded it. The discontents however I beleive have not been great, except in the instance of Colonel Michael Jackson, whose affections, and views, appear to have been fixed to continue in service.
Whatever may be the sentiments of any person respecting my agency in this necessary business I can truly assert, a regard to the public good, has been my sole object without favor or partiality.
There are two or three officers who have families which from the particular state of their circumstances cannot be removed this Winter—To these I have ordered rations to the first of March, or subsistence money as it may be. And perhaps there are some so infirm, as to be in the same predicament.
I shall expect to hear from Your Excellency respecting the time, and place, at which the general society shall meet in May next, and upon any other subject which you may think proper.
I beleive I did not mention to your Excellency my idea of the pay for the offices which might be associated vizt The duties of the secretary at War, Master of ordnance and the charge or command of any troops which might be retained in service. It appears to me and I hope that I estimate fairly the expences and trouble, that the pay & emoluments of a Major General, in a seperate department, free of any encumbrances would not be an unreasonable appointment—should Congress think proper, to honor me with an offer of these offices associated together, I should be willing to accept them upon the above terms. But I should do Injustice to myself and family to accept of any employment which would not prevent my involving myself.
Having brought the affairs here, nearly to a close, I shall soon depart for Boston, for which place Mrs Knox and her little family, set out from New York on the 16th Ultimo.I should do violence to the dictates of my heart were I to suppress entirely its sensations of affection & gratitude to you for the innumerable instances of your kindness and attention to me, and although I can find no words equal to their warmth I may venture to assure you that they will remain indelibly fixed. I beg you to

present my sincere regards, to Mrs Washington and ardent wishes for her health and felicity, and I devoutly pray that the Supreme Being would continue to afford you his efficient protection. I am my dear General Your truly affectionate

H. Knox

